Exhibit 10.2

 

[g139491kii001.jpg]

 

OnCure Holdings, Inc.

2012 Senior Leadership Incentive Plan

 

A.            Purpose

 

The purpose of the Senior Leadership Incentive Plan (the “Plan”) is to reward
the senior leadership team of OnCure Holdings, Inc. and/or its subsidiaries,
(the “Company”) for enhancing the value of the Company.

 

B.            Eligible Participants

 

The Participants are identified in Schedule A.  The Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”) has sole
discretion in identifying the Participants and retains the right to modify the
Plan.

 

A Participant is eligible to receive an annual bonus payment earned for the full
year of 2012 provided that the Participant is employed by the Company for the
entirety of 2012. A Participant who commences employment with the Company
subsequent to January 1, 2012 is eligible for a pro-rated portion of the
incentive bonus as long as the Participant is employed by the Company on or
before October 1, 2012. In addition, the Participant must be an employee of the
Company on the date that annual bonus payments are declared by the Compensation
Committee pursuant to Section E below in order to receive a bonus payment under
the Plan.

 

C.            Term of the Plan

 

The Plan is effective as of January 1, 2012 and governs annual incentive bonus
payments to Participant’s related to the 2012 calendar year.

 

D.            Target Bonus

 

The Target Bonus is the product of a Participant’s base salary (the higher of
base salary stated in a Participant’s employment agreement; or actual gross base
salary paid in 2012) multiplied by a percentage of the Participant’s base salary
as agreed to by the Compensation Committee or established in an employment
agreement or written offer letter with a Participant.

 

E.             Payment Schedule

 

The Company will calculate the annual bonus based on final 2012 financial
results.  The payment of the annual bonus will be made within thirty (30) days
of the earlier of the following:  (1) the completion of the annual audit of the
Company’s financial statements by its independent auditors; or (2) declaration
of bonuses by the Compensation Committee.   In the event of a Change of Control
(as defined in the Company’s Equity Incentive Plan adopted August 18, 2006), pro
rata bonuses will be paid to the Participants employed by the Company on the
date of the Change of Control.

 

Other Terms and Conditions

 

1)              The Compensation Committee of the Company’s Board of Directors
governs the Plan.  If any disagreements arise regarding the interpretation of
the provisions of the Plan, the Compensation Committee has the sole discretion
to interpret the Plan’s provisions.

2)              The Compensation Committee has the right to grant discretionary
payments under the Plan at its sole discretion.

 

1

--------------------------------------------------------------------------------


 

3)              The Plan sets forth the entire Senior Leadership Incentive Plan
for the 2012 calendar year and supersedes all prior and contemporaneous oral and
written agreements (other than written employment agreements or commitments in
written offer letters), understandings, and representations, if any, with
respect to the components of a Participant’s bonus and/or the calculation and
payment of a Participant’s bonus.

 

F.             Threshold for Calculation

 

If the Company meets 92% of the Adjusted 2012 EBITDA Target (the “Target”), as
defined below, a bonus pool will be accrued to fund bonuses under the Plan. The
amount of the bonus pool will equal 50% of the amount by which 2012 Adjusted
EBITDA exceeds 92% of the Target.

 

·                  For purposes of the Plan, the Target is defined as earnings
before interest, taxes, depreciation and amortization, excluding:

 

i)                 Costs agreed to by the Administrative Agent (GE) for the
Company’s revolving credit agreement, and

ii)              any unbudgeted costs approved by the Compensation Committee or
the Board of Directors.

 

·                  The Target, as set forth by the Company’s 2012 Budget, is
$34,056,000.

 

·                  The total potential target bonus amount is not to exceed
$1,289,216.

 

·                  If the Company does not meet 92% of the Target, no bonus will
be paid under the Plan.

 

·                  Adjustments to the Target will be made for acquisitions made
during the year in amounts agreed upon by the Compensation Committee and
Executive Management of the Company.

 

·                  Adjustments to the Target will be made for any capital
expenditures that exceed the capital expenditure budget for fiscal 2012 in
amounts agreed upon by the Compensation Committee and Executive Management.

 

G.                                     Methodology

 

1)              Target Bonus Criteria for CEO, COO, CFO, GC, CIO, and Director
of HR (“Senior Officers”).

 

Bonus potential for the Senior Officers is contingent upon satisfactory
achievement of goals and objectives mutually established for this fiscal year
and which are subject to review and approval by the Compensation Committee. 
100% of the bonus potential for the Senior Officers is discretionary and will be
determined by the Compensation Committee.

 

2)              Target Bonus Criteria for Regional Vice Presidents

 

·

 

Center Based Annual -EBITDA Actual Annual Performance to Budget

 

35

%

·

 

Same Store Census -Growth Annual Performance to Prior Year Actual (Average)

 

25

%

·

 

Same Store IMRT Utilization Actual Annual Performance to Budget

 

15

%

·

 

Same Store IGRT Utilization Actual Annual Performance to Budget

 

5

%

 

2

--------------------------------------------------------------------------------


 

·

 

Staffing Management - FTEs per Census Actual Annual Performance to Prior Year
(Average)

 

10

%

·

 

Executive Leadership Qualitative/Quantitative by COO (Discretionary)

 

10

%

 

3)              Target Bonus Criteria for All Others

 

Bonus potential for all other Participants is contingent upon satisfactory
achievement of goals and objectives mutually established for this fiscal year
and which are subject to review and approval by the Compensation Committee.

 

·                  50% of the bonus potential is non-discretionary.

·                  50% of the bonus potential is discretionary and based on the
achievement of performance objectives. The Compensation Committee will determine
the amount of discretionary bonuses in consultation with Executive Management.

 

3

--------------------------------------------------------------------------------